Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 29, 2018

The Court of Appeals hereby passes the following order:

A18A0803. LANA HOOKS et al. v. METROPOLITAN ATLANTA RAPID
    TRANSIT AUTHORITY et al.

      In this civil action, in 2016 the trial court entered judgment in favor of the
plaintiffs Lana Hooks and Phyllis Hall, adopting the jury’s damages award to the
plaintiffs as well as the jury’s award of $67,500 in attorney fees to them pursuant to
OCGA § 13-6-11.1 The defendants then filed a motion for new trial and motion for
judgment notwithstanding the verdict. On April 28, 2017, the trial court issued an
order finding the award of attorney fees excessive and reducing the award to $33,750.
On October 19, 2017, the plaintiffs filed a notice of appeal of this order.
      We lack jurisdiction, as the plaintiffs’ appeal is untimely. OCGA § 5-6-38 (a)
requires that a notice of appeal be filed within 30 days of entry of the order on appeal.
The proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga.
App. 721 (482 SE2d 704) (1997).




      1
          The defendants appealed the judgment, but their appeal was dismissed for
failure to file an appellate brief. See Case No. A17A2116 (dismissed Aug. 24, 2017).
      Here, the plaintiffs filed the notice of appeal 174 days after entry of the trial
court order. Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 01/29/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.